DETAILED ACTION
Claims 1-10 are presented for examination.
This office action is in response to submission of application on 26-FEB-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the reliability for the regression model".  There is insufficient antecedent basis for this limitation in the claim. Recommends either changing the reliability to a reliability or if claim 3 is incorporated into claim 1, the dependency would be resolved (Claim 3 introduces the term “reliability”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al., “Variational Autoencoded Regression: High Dimensional Regression of Visual Data on Complex Manifold” [2017] (hereinafter ‘Yoo’).

Regarding Claim 1: A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising:

    PNG
    media_image1.png
    346
    717
    media_image1.png
    Greyscale
Yoo teaches acquiring, based on a compression model that is acquired by learning processing on a set of data (Pg. 2947 left col section 3.4 Yoo teaches using a training dataset, i.e. learning processing on a set of data “…To train the parameters of the proposed model, a sufficient number of the training datasets is required…” Further, Figure 4 demonstrates the compression model of the images in the training and batch sets.)
Yoo teaches generated by using a combination of values of a plurality of variables and that compresses dimensions of data, (Pg. 2944 left col ¶1 Yoo teaches the compressed data using a latent variable, i.e. plurality of variable “…In VAE, a latent variable is defined to embed the compressed information of the data, and an encoder is trained to map a data space into its corresponding latent space. A decoder is also trained to reconstruct images from a sampled point in the latent space. The projection for the input data into the latent space (via the encoder) captures the essential characteristics of the data and allows execution of the regression task using a much lower dimensional space…”)
Yoo teaches a point corresponding to data generated by using a predetermined combination of the values of the plurality of variables within a compressed space; (Pg. 2944 left col ¶2 Yoo teaches using the VAE and the Guassian process regression, i.e. predetermined combination of values when generating the latent space of compression “In this paper, we solve this problem by combining the VAE [24] and Gaussian process regression [35]. The key idea of this work is to do regression in the latent space instead of the high-dimensional image space. The proposed algorithm generates the latent space that compresses the information of both the domain and output image using the VAE, and projects the data pairs to the latent space…”)
Yoo teaches acquiring, based on the point corresponding to the data generated by using the predetermined combination, a target point within the space corresponding to a target value of a characteristic changing in accordance with the values of the plurality of variables, and (Pg. 2947 left col section 3.4 Yoo teaches a target pair, i.e. point, at a location of x, y, i.e. within the space and will change the target baed on the different swing events, i.e. characteristic changing “…These training data pairs share similar semantics to the target (test) data pair (xi, yi). If the target data pair is a golf swing sequence, the training data pairs will be different golf swing sequences obtained in different situations…”)
Yoo teaches a regression model within the space for a predetermined variable of the plurality of variables, a change amount of the predetermined variable; and (Continuing Pg. 2947 left col section 3.4 Yoo teaches using regression for a predetermined variable of diverse swings “…Once the parameters are trained by the training dataset consisting of diverse golf swings, the proposed method can complete the target image sequence via regression from the incomplete test sequence on a golf swing…”)
Yoo teaches changing the value of the predetermined variable included in the predetermined combination by using the change amount. (Continuing Pg. 2947 left col section 3.4 Yoo teaches the fine-tune of the parameter, i.e. change amount based on the target regression "After training the model with the mini-batch, we fine-tune the parameters with observed data pairs in target regression.")

Regarding Claim 2: Yoo teaches The storage medium according to claim 1, 
Yoo teaches wherein an objective variable of the regression model is the predetermined variable, and (Pg. 2945 right col section 3.2 Yoo teaches using a zero mean Gaussian distribution, i.e. predetermined variable “…In our method, the prior distribution of z is defined as zero mean Gaussian distribution, as in typical variants of VAE [43, 24]…”)
Yoo teaches explanatory variables of the regression model are a plurality variables representing the space. (Pg. 2944 left col ¶2 Yoo teaches the latent space uses a regression model “…Then, regression is conducted for the projected data pairs in latent space, and the decoder is trained so that the regression in latent space and image space coincide. To the best of our knowledge, it is the first attempt to apply the VAE framework to solve the regression problem…”)

Regarding Claim 4: Yoo teaches The storage medium according to claim 1, the process further comprising: 
Yoo teaches generating the regression model by using the set of the data and the compression model; and (Pg. 2949 left col ¶2 Yoo teaches a regression model for which can alignt he images in the latent space, i.e. compression model “…In R-VAE, the regression results were plausible when the sampled latent z was close to the mean, but the motion in the image was regressed by a totally different action when adding large amounts of noise (up to 1.0σ). From this result, we can see that R-VAE also has an ability to align the images in the latent space according to their order as reported in previous works [24, 13]. However, the results also show that the learned variance of R-VAE does not represent the motion semantics required for regression well, which is essential for the realization of GP regression in the image space…”)
Yoo teaches acquiring the reliability for the regression model by using the set of the data, the compression model, and the regression model. (Yoo teaches regression performance is determined based on the images, i.e. compression model where the performance is reliability “…R-VAE also succeeded in capturing the blunt characteristics of the background and the motions of the actions. However, the generated images in (b) suffer from large amount of noise for some images it is difficult to recognize the motion (circled in red). Demonstrated are also instances in which the order of the image was not matched (circled in blue), and instances in which the background of the image was not matched (circled in green). The images in the box show the samples of reconstruction results for given image pairs. Both, the proposed method and R-VAE successfully reconstructed the images, but the regression performance is largely different…”)

Regarding Claim 7: Yoo teaches The storage medium according to claim 1, the process further comprising 
Yoo teaches acquiring the compression model by performing learning processing on the set of the data. (Pg. 2948 right col Yoo teaches determining the compression model using the VAE “…We investigated the reconstruction results by applying the NN to the latent space after VAE learning. However, the latent space encoded by the vanilla VAE is not appropriate enough to perform regression using the NN (see Fig. 7). This is because the encoding of the background region plays a dominant role in NN as compared to the motion region. This problem is clearly seen at the bottom right sequence in the Fig. 7. Although the background (green and sky) region is relatively similar to the observation, the swinging human regions are not correctly regressed. This clearly shows that the proposed regression in the latent space is well performed achieving expected regression results in the image space. The encoder and decoder are trained to link the regression results in the latent space to the regression results in the image space directly…”)

Regarding Claim 9: Yoo teaches The storage medium according to claim 1, 
Yoo teaches wherein the compression model is a variational autoencoder. (Pg. 2944 right col ¶2 Yoo teaches using a variational autoencoder (VAE) “…In this paper, we apply the VAE for the regression task in a relatively complex manifold…”)

Claim 10 (method) is rejected under the same grounds as Claim 1 (medium), mutatis mutandis.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. All intervening claim MUST be rolled up as the intervening claims contain essential elements to Claim 3.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. All intervening claim MUST be rolled up as the intervening claims contain essential elements to Claim 8.

Conclusion
Claims 1, 2, 4, 7, and 9-10 are rejected.
Claims 3, 5, 6 and 8 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146